Citation Nr: 1046570	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-02 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for a deviated nasal septum.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active duty for training from June 1992 to 
October 1992, and from July 1995 to November 1995.  He also had 
active duty from May 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Veteran's appeal was previously before the Board in January 
2008 and July 2010, but was remanded on both occasions for 
additional development.  

The Veteran's representative notes that the most recent VA 
examiner attributed most of the Veteran's symptoms to rhinitis.  
The representative argues that as the Veteran is not a medical 
professional and is not expected to be competent to identify the 
medical elements of his claim, that service connection for 
rhinitis should be considered as part of the appeal for service 
connection a deviated nasal septum currently before the Board.  
See Clemons v. Shinseki, 23Vet. App. 1 (2009).  

However, the Board notes that entitlement to service connection 
for rhinitis was already denied by the RO in the same August 2004 
rating decision that denied entitlement to service connection for 
the deviated nasal septum.  The Veteran did not appeal this 
decision, and it is final.  The Veteran and his representative 
may submit a request to reopen this claim on the basis of new and 
material evidence.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2010). 

Although this claim has been remanded on two previous occasions, 
it appears that another remand is required in order to complete 
development requested in the previous remands.  The Board greatly 
regrets the additional delay but notes that one of the purposes 
of this remand is to protect the rights of the Veteran.  The 
appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required.

REMAND

The July 2010 remand noted that a September 2009 VA examination 
conducted at the request of the January 2008 remand had raised 
the possibility that the Veteran's nasal deviation was congenital 
in nature.  The September 2009 examiner also raised the 
possibility that a perforation noted on current examination was 
the result of corrective surgery conducted during service.  
However, the July 2010 remand noted that the September 2009 
examiner failed to note whether or not the perforation 
represented a superimposed injury.  In addition, the July 2010 
remand further noted that the September 2009 examiner had failed 
to provide requested opinions regarding aggravation of any pre-
existing nasal deviation during service.  

As a result of the July 2010 remand, the Veteran underwent an 
additional examination in August 2010.  This examiner opined that 
the nasal deviation was more likely than not developmental, and 
that it happened during puberty prior to service.  

At this juncture, the Board notes that the Veteran's 
representative suggests in the September 2010 informal hearing 
presentation that the August 2010 examiner failed to provide the 
requested opinion as to whether or not the pre-existing nasal 
deviation was aggravated during active service.  The Board notes 
that as the August 2010 examiner opined that the nasal deviation 
was developmental, then the issue of aggravation is now moot.  
Service connection by way of aggravation is available for 
congenital or developmental diseases but not congenital or 
developmental defects.  See VAOPGCPREC 82-90.  

However, the July 2010 remand also requested that the examiner 
opine as to whether or not the perforation that was attributed to 
the Veteran's surgery by the September 2009 examiner represents a 
worsening of the deviated nasal septum or is a superimposed 
impairment causing additional disability.  The examiner appears 
to indicate that the perforation does not contribute to the 
Veteran's symptoms, although the meaning of the statement is not 
completely clear.  However, service connection can be established 
for developmental defects that have superimposed disease or 
injury.  Regardless of whether or not it causes additional 
symptoms, the July 2010 examiner does not opine whether or not 
the perforation represents a superimposed injury.  Therefore, to 
insure that its remand requests have been fully completed, the 
Board finds that clarification of the opinion must be obtained.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  The claims folder should be returned 
to the examiner who conducted the August 
2010 examination.  This examiner should be 
requested to review the findings of his 
August 2010 examination as well as the 
rest of the claims folder.  He should then 
attempt to provide the following opinions: 

a) Is it at least as likely as not that 
the Veteran's nasal perforation is the 
result of the 2004 septoplasty conducted 
to treat his deviated nasal septum during 
his period of active duty?
b) If the answer to the first question is 
affirmative, is it at least as likely as 
not that the nasal perforation represents 
a superimposed injury to the Veteran's 
congenital deviated nasal septum? 

The reasons and bases for these opinions 
should be included.  If the examiner is 
unable to provide the requested opinion 
without resort to speculation, the reasons 
and bases for this conclusion should be 
noted, and any evidence required to render 
the requested opinions should be 
identified.  

2.  If the examiner who conducted the 
August 2010 examination is not available, 
forward the claims folder to an 
otolaryngologist.  After a review of the 
claims folder, to include the September 
2009 and August 2010 examination reports, 
the examiner should attempt to provide all 
of the above requested opinions, including 
the information requested if the opinions 
can be provided only on the basis of 
speculation.  The Veteran should be 
scheduled for additional examination only 
if deemed necessary to supply the 
requested opinions by this examiner.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


	(CONTINUED ON NEXT PAGE)




States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


